DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   CELEBRATION CRUISE LINE, LLC,
                            Appellant,

                                      v.

  OLEKSANDR DOBRIANSKIY; CELEBRATION CRUISE LINE, INC.;
        GUNEHR SHIPPING LIMITED; and XYZ CORP.,
                       Appellees.

                               No. 4D17-514

                              [August 9, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
15-021864 CACE (12).

  Michael J. Dono, Jerry D. Hamilton and Robert M. Oldershaw of
Hamilton, Miller & Birthisel LLP, Miami, for appellant.

   No brief filed on behalf of appellees.

PER CURIAM.

   Celebration Cruise Line, LLC appeals an order denying its motion to
dismiss a personal injury suit based upon forum non conveniens.
Because the trial court did not conduct the analysis required by Kinney
System, Inc. v. Continental Ins. Co., 674 So. 2d 86 (Fla. 1996), or provide
any explanation for denial, we reverse.

    A cruise ship employee is suing for negligence under the Jones Act
and unseaworthiness after the employee lost a finger and permanently
damaged three other fingers while mooring a supply vessel. Appellant
moved to dismiss arguing in part that Broward County is an
inconvenient forum and Florida has no nexus to this suit. Appellant
provided affidavits and contracts to show that Celebration Cruise
Holdings, Inc. sold the ship for scrap before the employee, a Ukrainian
citizen, was hired by another company in the Ukraine to help transport
the ship from the Bahamas to India. On route to India, he was injured in
Namibia. Appellant alleged that it did not own or have control of the
ship, it did not hire the employee, the ship was never in Florida after it
was sold, the employee did not receive medical treatment in Florida, and
there are no witnesses here. Appellant was mistakenly listed as the ship
owner on the employment contract, but the ship had been sold and
delivered to the buyer, Gunehr Shipping, Ltd., before the employee was
recruited.

   The employee did not provide any evidence to the contrary. He argued
that resolution of this issue was premature until he conducted further
discovery.

   The court did not weigh the Kinney factors at the hearing on the
motion to dismiss or make any findings in its order. See also Fla. R. Civ.
P. 1.061(a) (codifying the Kinney factors). The court simply denied the
motion without explanation.

  Accordingly, we reverse and remand for further proceedings. See, e.g.,
Sybac Solar AG, Co. v. Falz, 174 So. 3d 383 (Fla. 2d DCA 2015).

   Reversed and remanded.

GERBER, C.J., WARNER and CIKLIN, JJ., concur.

                           *        *           *

   Not final until disposition of timely filed motion for rehearing.




                                    2